    Case 1:19-cv-02081-JPW-KM Document 21 Filed 06/04/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NATHEN S. HASSEL,                    : Civil No. 1:19-CV-02081
                                     :
          Plaintiff,                 :
                                     :
          v.                         : Judge Jennifer P. Wilson
                                     :
CENTRIC BANK and                     :
TRANS UNION, LLC,                    :
                                     :
          Defendants.                : Magistrate Judge Karoline Mehalchick
                                   ORDER
    AND NOW, on this 4th day of June, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The report and recommendation issued by United States Magistrate Judge

     Karoline Mehalchick (Doc. 17) is ADOPTED IN PART AND

     REJECTED IN PART.

  2. Plaintiff’s objections (Doc. 18) are OVERRULED IN PART AND

     SUSTAINED IN PART.

  3. Plaintiff’s claims under 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(a)

     against Defendant Centric Bank are DISMISSED.

  4. Plaintiff’s claim under 15 U.S.C. § 1681s-2(b) shall not be dismissed.

  5. Defendant Centric Bank’s motion to dismiss (Doc. 6) is recommitted to

     Judge Mehalchick for consideration of Centric Bank’s arguments regarding




                                       1
  Case 1:19-cv-02081-JPW-KM Document 21 Filed 06/04/20 Page 2 of 2




   Plaintiff’s negligence and defamation claims and Plaintiff’s request for

   actual damages.

6. This case is recommitted to Judge Mehalchick for further proceedings

   consistent with this order and the accompanying memorandum.

                                  s/Jennifer P. Wilson
                                  JENNIFER P. WILSON
                                  United States District Court Judge
                                  Middle District of Pennsylvania




                                     2
